Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WAKELY et al. (US 2014/0362850 A1), hereinafter WAKELY.
Regarding claim 1, WAKELY discloses a system comprising:
a Voice over Internet Protocol (VoIP) network element (any of the voice gateway shown in figures 1-3), comprising: 
an RTP transmission buffer to temporarily store Real-Time Protocol (RTP) packets from multiple VoIP callers corresponding to multiple VoIP channels (voice gateway includes receiving multiple calls and prioritizing calls, see ¶ 0029);
an RTP buffer shuffling unit, to shuffle an order in which RTP packets of said different VoIP channels are stored within said RTP transmission buffer (buffering packets for de-jittering and re-ordering, at the receiving voice gateway, see ¶ 0058);
multiple calls and prioritizing calls, see ¶ 0029, it should be note that each call represents a channel),
wherein an original order of RTP packets is maintained within the first VoIP channel; wherein an original order of RTP packets is maintained within the second VoIP channel (buffering and de-jittering of the trunk packets at the receiving voice gateway; Sequence Number for allowing detection of lost, and misordered, packets at the receiving voice gateway of one or more voice calls, see ¶ 0058). 

Regarding claim 2, WAKELY discloses wherein the VoIP-channels shuffling unit is configured to shuffle among RTP packets of different VoIP channels while maintaining an original inner order of RTP packets within each VoIP channel (the voice gateway can further comprise means for prioritizing voice calls and means for Call Admission Control (CAC) based on the prioritizing of voice calls, see 0029-0031). 

Regarding claim 3, WAKELY discloses wherein the RTP buffer shuffling unit implements a random or pseudo-random shuffling scheme of the order of VoIP channels (voice gateway includes at least a buffer ¶ 0083;  receiving multiple calls and prioritizing calls, see ¶ 0029). 

WAKELY discloses wherein the RTP buffer shuffling unit implements a non-LIFO, non-FIFO, shuffling scheme of the order of VoIP channels (the gateway must include at least a buffer for buffering and de-jittering of the trunk packets at the receiving voice gateway; Sequence Number for allowing detection of lost, and misordered, packets at the receiving voice gateway of the one or more voice calls, see ¶ 0058). 

Regarding claim 5, WAKELY discloses wherein the RTP transmission buffer is (a) to temporarily store said RTP packets in a first VoIP channel order prior to outputting said RTP packets for transmission, and (b) to output said RTP packets for transmission at a second, different, VoIP channel order (the gateway must include at least a buffer for buffering and de-jittering of the trunk packets at the receiving voice gateway; Sequence Number for allowing detection of lost, and misordered, packets at the receiving voice gateway of the one or more voice calls, see ¶ 0058).

Regarding claim 6, WAKELY discloses wherein the RTP buffer shuffling unit is to autonomously and locally shuffle the VoIP channel order of said RTP transmission buffer, prior to transmission of said RTP packets, based exclusively on data within said VoIP network element, and independently of the number of concurrent VoIP calls that are performed concurrently (buffering and de-jittering of the trunk packets at the receiving voice gateway; Sequence Number for allowing detection of lost, and misordered, packets at the receiving voice gateway, see ¶ 0058). 

WAKELY discloses wherein the RTP buffer shuffling unit enforces a random or pseudo-random pretransmission waiting-period, on a per-VoIP-channel basis, prior to transmission of each RTP packet that is buffered for transmission (the receiving gateway includes at least a buffer for buffering and de-jittering of the trunk packets at the receiving voice gateway; Sequence Number for allowing detection of lost, and misordered, packets at the receiving voice gateway, see ¶ 0058, 0083).

Regarding claim 8, WAKELY discloses wherein the RTP buffer shuffling unit enforces a non-uniform pre-transmission waiting-period, on a per-VoIP-channel basis, in accordance with a pre-defined list of differential values of waiting-periods (the receiving gateway includes at least a buffer for buffering and de-jittering of the trunk packets at the receiving voice gateway; Sequence Number for allowing detection of lost, and misordered, packets at the receiving voice gateway, see ¶ 0058, 0083).

Regarding claim 13, WAKELY discloses wherein the VoIP network element is a device selected from the group consisting of: a VoIP gateway, a Session Border Controller (SBC), a VoIP router, a VoIP network switch (any of the gateway shown in the figures, see figures 1-3).

Regarding claim 14, WAKELY discloses a method comprising: in a hardware-based Voice over Internet Protocol (VoIP) network element, performing: 

an RTP buffer shuffling unit, to shuffle an order in which RTP packets of said different VoIP channels are stored within said RTP transmission buffer (buffering packets for de-jittering and re-ordering, at the receiving voice gateway, see ¶ 0058);
wherein RTP packets of a first VoIP channel enter the RTP transmission buffer prior to RTP packets of a second VoIP channel, but exit the RTP transmission buffer subsequent to RTP packets of the second VoIP channel (the voice gateway includes receiving multiple calls and prioritizing calls, see ¶ 0029, it should be note that each call represents a channel),
wherein an original order of RTP packets is maintained within the first VoIP channel; wherein an original order of RTP packets is maintained within the second VoIP channel (buffering and de-jittering of the trunk packets at the receiving voice gateway; Sequence Number for allowing detection of lost, and misordered, packets at the receiving voice gateway of one or more voice calls, see ¶ 0058). 
 
Regarding claim 15, WAKELY discloses wherein the VoIP network element is a device selected from the group consisting of: a VoIP gateway, a Session Border Controller (SBC), a VoIP router, a VoIP network switch (any of the gateway shown in the figures, see figures 1-3).

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412